 1   Thomas A. Evans (SBN 202841)
     tom.evans@alston.com
 2   Rodrigo E. Salas (SBN 194462)
     rodrigo.salas@alston.com
 3   ALSTON & BIRD LLP
     560 Mission St., Suite 2100
 4   San Francisco, CA 94105
     Telephone:    415-243-1000
 5   Facsimile:    415-243-1001
 6   Attorneys for Defendants
     J.C. WELDING, LLC, JUAN DANIEL CASTILLO,
 7   JOSE CASTILLO, and JUAN CASTILLO
 8   Barbara E. Figari (SBN 251942)
     barbara@figarilaw.com
 9   THE FIGARI LAW FIRM
     9431 Haven Avenue, Suite 100
10   Rancho Cucamonga, CA 91730
     Telephone: (626) 486-2620
11   Facsimile: (877) 459-3540

12   Christopher R. McElwain (SBN 289132)
     chris@kmowland.com
13   KNOWMAD LAW
     484 Washington St, B-313
14   Monterey, CA 93940

15   Attorneys for Plaintiffs
     DEGREE MECHANICAL, INC. and
16   DEGREE MECHANICAL, LLC

17
                                 UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA

19   DEGREE MECHANICAL, INC., and              Case No. 5:19-cv-05133-EJD
     DEGREE MECHANICAL, LLC
20                                             STIPULATED PROTECTIVE ORDER FOR
                     Plaintiffs,               LITIGATION INVOLVING PATENTS,
21                                             HIGHLY SENSITIVE CONFIDENTIAL
             v.                                INFORMATION AND/OR TRADE SECRETS
22
     J.C. WELDING, LLC, et al                  [PER MODEL ORDER]
23
                     Defendants.
24

25
26

27

28

        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1           Plaintiffs DEGREE MECHANICAL, INC., and DEGREE MECHANICAL, LLC’s
 2   (“Plaintiffs”) and defendants J.C. WELDING, LLC, JUAN DANIEL CASTILLO, JOSE
 3   CASTILLO, and JUAN CASTILLO (“Defendants”) (collectively herein, “the Parties”) by
 4   and through their respective counsel, hereby agree and stipulate as follows:
 5   1.      PURPOSES AND LIMITATIONS
 6           Disclosure and discovery activity in this action are likely to involve production of
 7   confidential, proprietary, or private information for which special protection from public
 8   disclosure and from use for any purpose other than prosecuting this litigation may be
 9   warranted. Accordingly, the Parties hereby stipulate to and petition the court to enter the
10   following Stipulated Protective Order. The Parties acknowledge that this Order does not
11   confer blanket protections on all disclosures or responses to discovery and that the
12   protection it affords from public disclosure and use extends only to the limited information
13   or items that are entitled to confidential treatment under the applicable legal principles. The
14   Parties further acknowledge, as set forth in Section 14.4, below, that this Stipulated
15   Protective Order does not entitle them to file confidential information under seal; Civil
16   Local Rule 79-5 sets forth the procedures that must be followed and the standards that will
17   be applied when a party seeks permission from the court to file material under seal.
18   2.      DEFINITIONS
19           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
20   information or items under this Order.
21           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it
22   is generated, stored or maintained) or tangible things that qualify for protection under
23   Federal Rule of Civil Procedure 26(c).
24           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel
25   (as well as their support staff).
26           2.4     Reserved.
27           2.5     Designating Party: a Party or Non-Party that designates information or items
28   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
                                               -1-
          STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                         CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
 2           2.6     Disclosure or Discovery Material: all items or information, regardless of the
 3   medium or manner in which it is generated, stored, or maintained (including, among other
 4   things, testimony, transcripts, and tangible things), that are produced or generated in
 5   disclosures or responses to discovery in this matter.
 6           2.7     Expert: a person with specialized knowledge or experience in a matter
 7   pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as an
 8   expert witness or as a consultant in this action, (2) is not a past or current employee of a
 9   Party or of a Party’s competitor, and (3) at the time of retention, is not anticipated to
10   become an employee of a Party or of a Party’s competitor.
11           2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information
12   or Items: extremely sensitive “Confidential Information or Items,” disclosure of which to
13   another Party or Non-Party would create a substantial risk of serious harm that could not
14   be avoided by less restrictive means.
15           2.9     Reserved.
16           2.10    House Counsel: attorneys who are employees of a party to this action.
17   House Counsel does not include Outside Counsel of Record or any other outside counsel.
18           2.11    Non-Party: any natural person, partnership, corporation, association, or
19   other legal entity not named as a Party to this action.
20           2.12    Outside Counsel of Record: attorneys who are not employees of a party to
21   this action but are retained to represent or advise a party to this action and have appeared
22   in this action on behalf of that party or are affiliated with a law firm which has appeared
23   on behalf of that party.
24           2.13    Party: any party to this action, including all of its officers, directors,
25   employees, consultants, retained experts, and Outside Counsel of Record (and their
26   support staffs).
27           2.14    Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this action.
                                                      2
        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1           2.15    Professional Vendors: persons or entities that provide litigation support
 2   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 4   their employees and subcontractors.
 5           2.16    Protected Material: any Disclosure or Discovery Material that is designated
 6   as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 7   ONLY.”
 8           2.17    Receiving Party: a Party that receives Disclosure or Discovery Material
 9   from a Producing Party.
10   3.      SCOPE
11           The protections conferred by this Stipulation and Order cover not only Protected
12   Material (as defined above), but also (1) any information copied or extracted from
13   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
14   Material; and (3) any testimony, conversations, or presentations by Parties or their
15   Counsel that might reveal Protected Material. However, the protections conferred by this
16   Stipulation and Order do not cover the following information: (a) any information that is
17   in the public domain at the time of disclosure to a Receiving Party or becomes part of the
18   public domain after its disclosure to a Receiving Party as a result of publication not
19   involving a violation of this Order, including becoming part of the public record through
20   trial or otherwise; and (b) any information known to the Receiving Party prior to the
21   disclosure or obtained by the Receiving Party after the disclosure from a source who
22   obtained the information lawfully and under no obligation of confidentiality to the
23   Designating Party. Any use of Protected Material at trial shall be governed by a separate
24   agreement or order.
25   4.      DURATION
26           Even after final disposition of this litigation, the confidentiality obligations
27   imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
28   writing or a court order otherwise directs. Final disposition shall be deemed to be the later
                                                     3
          STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                         CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1   of (1) dismissal of all claims and defenses in this action, with or without prejudice; and (2)
 2   final judgment herein after the completion and exhaustion of all appeals, rehearings,
 3   remands, trials, or reviews of this action, including the time limits for filing any motions
 4   or applications for extension of time pursuant to applicable law.
 5   5.      DESIGNATING PROTECTED MATERIAL
 6           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
 7   Party or Non-Party that designates information or items for protection under this Order
 8   must take care to limit any such designation to specific material that qualifies under the
 9   appropriate standards. To the extent it is practical to do so, the Designating Party must
10   designate for protection only those parts of material, documents, items, or oral or written
11   communications that qualify – so that other portions of the material, documents, items, or
12   communications for which protection is not warranted are not swept unjustifiably within
13   the ambit of this Order.
14           Mass, indiscriminate, or routinized designations are prohibited. Designations that
15   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
16   to unnecessarily encumber or retard the case development process or to impose
17   unnecessary expenses and burdens on other parties) expose the Designating Party to
18   sanctions.
19           If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection at all or do not qualify for the level
21   of protection initially asserted, that Designating Party must promptly notify all other
22   parties that it is withdrawing the mistaken designation.
23           5.2     Manner and Timing of Designations. Except as otherwise provided in this
24   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
25   ordered, Disclosure or Discovery
26           Material that qualifies for protection under this Order must be clearly so designated
27   before the material is disclosed or produced.
28           Designation in conformity with this Order requires:
                                                     4
          STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                         CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1           (a) for information in documentary form (e.g., paper or electronic documents, but
 2   excluding transcripts of depositions or other pretrial or trial proceedings), that the
 3   Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 4   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only a
 5   portion or portions of the material on a page qualifies for protection, the Producing Party
 6   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 7   in the margins) and must specify, for each portion, the level of protection being asserted.
 8           A Party or Non-Party that makes original documents or materials available for
 9   inspection need not designate them for protection until after the inspecting Party has
10   indicated which material it would like copied and produced. During the inspection and
11   before the designation, all of the material made available for inspection shall be deemed
12   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party
13   has identified the documents it wants copied and produced, the Producing Party must
14   determine which documents, or portions thereof, qualify for protection under this Order.
15   Then, before producing the specified documents, the Producing Party must affix the
16   appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
17   ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If only a
18   portion or portions of the material on a page qualifies for protection, the Producing Party
19   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
20   in the margins) and must specify, for each portion, the level of protection being asserted.
21           (b) for testimony given in deposition or in other pretrial or trial proceedings, that
22   the Designating Party identify on the record, before the close of the deposition, hearing, or
23   other proceeding, all protected testimony and specify the level of protection being
24   asserted. When it is impractical to identify separately each portion of testimony that is
25   entitled to protection and it appears that substantial portions of the testimony may qualify
26   for protection, the Designating Party may invoke on the record (before the deposition,
27   hearing, or other proceeding is concluded) a right to have up to 21 days to identify the
28   specific portions of the testimony as to which protection is sought and to specify the level
                                                    5
        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1   of protection being asserted. Only those portions of the testimony that are appropriately
 2   designated for protection within the 21 days shall be covered by the provisions of this
 3   Stipulated Protective Order. Alternatively, a Designating Party may specify, at the
 4   deposition or up to 21 days afterwards if that period is properly invoked, that the entire
 5   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 6   ATTORNEYS’ EYES ONLY.”
 7           Parties shall give the other Parties notice if they reasonably expect a deposition,
 8   hearing or other proceeding to include Protected Material so that the other parties can
 9   ensure that only authorized individuals who have signed the “Acknowledgment and
10   Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use of a
11   document as an exhibit at a deposition shall not in any way affect its designation as
12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
13           Transcripts containing Protected Material shall have an obvious legend on the title
14   page that the transcript contains Protected Material, and the title page shall be followed by
15   a list of all pages (including line numbers as appropriate) that have been designated as
16   Protected Material and the level of protection being asserted by the Designating Party.
17   The Designating Party shall inform the court reporter of these requirements. Any
18   transcript that is prepared before the expiration of a 21-day period for designation shall be
19   treated during that period as if it had been designated “HIGHLY CONFIDENTIAL –
20   ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After the expiration
21   of that period, the transcript shall be treated only as actually designated.
22           (c) for information produced in some form other than documentary and for any
23   other tangible items, that the Producing Party affix in a prominent place on the exterior of
24   the container or containers in which the information or item is stored the legend
25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If
26   only a portion or portions of the information or item warrant protection, the Producing
27   Party, to the extent practicable, shall identify the protected portion(s) and specify the level
28   of protection being asserted.
                                                    6
        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 2   to designate qualified information or items does not, standing alone, waive the
 3   Designating Party’s right to secure protection under this Order for such material. Upon
 4   timely correction of a designation, the Receiving Party must make reasonable efforts to
 5   assure that the material is treated in accordance with the provisions of this Order.
 6   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7           6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation
 8   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
 9   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
10   unnecessary economic burdens, or a significant disruption or delay of the litigation, a
11   Party does not waive its right to challenge a confidentiality designation by electing not to
12   mount a challenge promptly after the original designation is disclosed.
13           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
14   process by providing written notice of each designation it is challenging and describing
15   the basis for each challenge. To avoid ambiguity as to whether a challenge has been made,
16   the written notice must recite that the challenge to confidentiality is being made in
17   accordance with this specific paragraph of the Protective Order. The Parties shall attempt
18   to resolve each challenge in good faith and must begin the process by conferring directly
19   (in voice to voice dialogue; other forms of communication are not sufficient) within 14
20   days of the date of service of notice. In conferring, the Challenging Party must explain the
21   basis for its belief that the confidentiality designation was not proper and must give the
22   Designating Party an opportunity to review the designated material, to reconsider the
23   circumstances, and, if no change in designation is offered, to explain the basis for the
24   chosen designation. A Challenging Party may proceed to the next stage of the challenge
25   process only if it has engaged in this meet and confer process first or establishes that the
26   Designating Party is unwilling to participate in the meet and confer process in a timely
27   manner.
28
                                                    7
          STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                         CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
 2   intervention, the Designating Party shall file and serve a motion to retain confidentiality
 3   under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)
 4   within 21 days of the initial notice of challenge or within 14 days of the Parties agreeing
 5   that the meet and confer process will not resolve their dispute, whichever is earlier. Each
 6   such motion must be accompanied by a competent declaration affirming that the movant
 7   has complied with the meet and confer requirements imposed in the preceding paragraph.
 8   Failure by the Designating Party to make such a motion including the required declaration
 9   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
10   designation for each challenged designation. In addition, the Challenging Party may file a
11   motion challenging a confidentiality designation at any time if there is good cause for
12   doing so, including a challenge to the designation of a deposition transcript or any
13   portions thereof. Any motion brought pursuant to this provision must be accompanied by
14   a competent declaration affirming that the movant has complied with the meet and confer
15   requirements imposed by the preceding paragraph.
16           The burden of persuasion in any such challenge proceeding shall be on the
17   Designating Party. Frivolous challenges and those made for an improper purpose (e.g., to
18   harass or impose unnecessary expenses and burdens on other parties) may expose the
19   Challenging Party to sanctions. Unless the Designating Party has waived the
20   confidentiality designation by failing to file a motion to retain confidentiality as described
21   above, all Parties shall continue to afford the material in question the level of protection to
22   which it is entitled under the Producing Party’s designation until the court rules on the
23   challenge.
24   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
25           7.1     Basic Principles. A Receiving Party may use Protected Material that is
26   disclosed or produced by another Party or by a Non-Party in connection with this case
27   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
28   Material may be disclosed only to the categories of persons and under the conditions
                                                    8
          STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                         CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1   described in this Order. When the litigation has been terminated, a Receiving Party must
 2   comply with the provisions of section 15 below (FINAL DISPOSITION).
 3           Protected Material must be stored and maintained by a Receiving Party at a
 4   location and in a secure manner that ensures that access is limited to the persons
 5   authorized under this Order.
 6           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 7   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 8   may disclose any information or item designated “CONFIDENTIAL” only to:
 9           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
10   employees of said Outside Counsel of Record to whom it is reasonably necessary to
11   disclose the information for this litigation and who have signed the “Acknowledgment and
12   Agreement to Be Bound” that is attached hereto as Exhibit A;
13           (b) the officers, directors, and employees (including House Counsel) of the
14   Receiving Party to whom disclosure is reasonably necessary for this litigation and who
15   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
17   reasonably necessary for this litigation and who have signed the “Acknowledgment and
18   Agreement to Be Bound” (Exhibit A);
19           (d) the court and its personnel;
20           (e) court reporters and their staff, professional jury or trial consultants, and
21   Professional Vendors to whom disclosure is reasonably necessary for this litigation and
22   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23           (f) during their depositions, witnesses in the action to whom disclosure is
24   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
25   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
26   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
27   Protected Material must be separately bound by the court reporter and may not be
28   disclosed to anyone except as permitted under this Stipulated Protective Order.
                                                     9
        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1           (g) the author or recipient of a document containing the information or a custodian
 2   or other person who otherwise possessed or knew the information.
 3           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 4   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 5   writing by the Designating Party, a Receiving Party may disclose any information or item
 6   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
 7           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 8   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 9 disclose the information for this litigation and who have signed the “Acknowledgment and

10   Agreement to Be Bound” that is attached hereto as Exhibit A;
11           (b) Reserved
12           (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary
13   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be
14   Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2),
15   below, have been followed];
16           (d) the court and its personnel;
17           (e) court reporters and their staff, professional jury or trial consultants, and
18   Professional Vendors to whom disclosure is reasonably necessary for this litigation and
19   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
20           (f) the author or recipient of a document containing the information or a custodian
21   or other person who otherwise possessed or knew the information.
22           7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to Designated
24   House Counsel or Experts.
25           (a)(1) Unless otherwise ordered by the court or agreed to in writing by the
26   Designating Party, a Party that seeks to disclose to Designated House Counsel any
27   information or item that has been designated “HIGHLY CONFIDENTIAL –
28   ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first must make a written
                                                    10
        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1   request to the Designating Party that (1) sets forth the full name of the Designated House
 2   Counsel and the city and state of his or her residence, and (2) describes the Designated
 3   House Counsel’s current and reasonably foreseeable future primary job duties and
 4   responsibilities in sufficient detail to determine if House Counsel is involved, or may
 5   become involved, in any competitive decision-making.
 6           (a)(2) Unless otherwise ordered by the court or agreed to in writing by the
 7   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order)
 8   any information or item that has been designated “HIGHLY CONFIDENTIAL –
 9   ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c) first must make a written
10   request to the Designating Party that (1) identifies the general categories of “HIGHLY
11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information that the Receiving Party
12   seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and
13   the city and state of his or her primary residence, (3) attaches a copy of the Expert’s
14   current resume, (4) identifies the Expert’s current employer(s), (5) identifies each person
15   or entity from whom the Expert has received compensation or funding for work in his or
16   her areas of expertise or to whom the expert has provided professional services, including
17   in connection with a litigation, at any time during the preceding five years,1 and (6)
18   identifies (by name and number of the case, filing date, and location of court) any
19   litigation in connection with which the Expert has offered expert testimony, including
20   through a declaration, report, or testimony at a deposition or trial, during the preceding
21   five years.2
22
     1
23       If the Expert believes any of this information is subject to a confidentiality obligation to a
     third-party, then the Expert should provide whatever information the Expert believes can be
24   disclosed without violating any confidentiality agreements, and the Party seeking to disclose to
     the Expert shall be available to meet and confer with the Designating Party regarding any such
25
     engagement.
26   2
         It may be appropriate in certain circumstances to restrict the Expert from undertaking certain
     limited work prior to the termination of the litigation that could foreseeably result in an improper
27
     use of the Designating Party’s “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
28   information.
                                                      11
         STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                        CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1           (b) A Party that makes a request and provides the information specified in the
 2   preceding respective paragraphs may disclose the subject Protected Material to the
 3   identified Designated House Counsel or Expert unless, within 14 days of delivering the
 4   request, the Party receives a written objection from the Designating Party. Any such
 5   objection must set forth in detail the grounds on which it is based.
 6           (c) A Party that receives a timely written objection must meet and confer with the
 7   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
 8   agreement within seven days of the written objection. If no agreement is reached, the
 9   Party seeking to make the disclosure to Designated House Counsel or the Expert may file
10   a motion as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-
11   5, if applicable) seeking permission from the court to do so. Any such motion must
12   describe the circumstances with specificity, set forth in detail the reasons why the
13   disclosure to Designated House Counsel or the Expert is reasonably necessary, assess the
14   risk of harm that the disclosure would entail, and suggest any additional means that could
15   be used to reduce that risk. In addition, any such motion must be accompanied by a
16   competent declaration describing the parties’ efforts to resolve the matter by agreement
17   (i.e., the extent and the content of the meet and confer discussions) and setting forth the
18   reasons advanced by the Designating Party for its refusal to approve the disclosure.
19           In any such proceeding, the Party opposing disclosure to Designated House
20   Counsel or the Expert shall bear the burden of proving that the risk of harm that the
21   disclosure would entail (under the safeguards proposed) outweighs the Receiving Party’s
22   need to disclose the Protected Material to its Designated House Counsel or Expert.
23   8.      RESERVED.
24   9.      RESERVED.
25   10.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
26   OTHER LITIGATION
27           If a Party is served with a subpoena or a court order issued in other litigation that
28   compels disclosure of any information or items designated in this action as
                                                    12
          STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                         CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 2   that Party must:
 3           (a) promptly notify in writing the Designating Party. Such notification shall include
 4   a copy of the subpoena or court order;
 5           (b) promptly notify in writing the party who caused the subpoena or order to issue
 6   in the other litigation that some or all of the material covered by the subpoena or order is
 7   subject to this Protective Order. Such notification shall include a copy of this Stipulated
 8   Protective Order; and
 9           (c) cooperate with respect to all reasonable procedures sought to be pursued by the
10   Designating Party whose Protected Material may be affected.3
11           If the Designating Party timely seeks a protective order, the Party served with the
12   subpoena or court order shall not produce any information designated in this action as
13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
14   before a determination by the court from which the subpoena or order issued, unless the
15   Party has obtained the Designating Party’s permission. The Designating Party shall bear
16   the burden and expense of seeking protection in that court of its confidential material –
17   and nothing in these provisions should be construed as authorizing or encouraging a
18   Receiving Party in this action to disobey a lawful directive from another court.
19   11.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20           PRODUCED IN THIS LITIGATION
21           (a)     The terms of this Order are applicable to information produced by a Non-
22   Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by Non-
24   Parties in connection with this litigation is protected by the remedies and relief provided
25
26
     3    The purpose of imposing these duties is to alert the interested parties to the existence of this
27
     Protective Order and to afford the Designating Party in this case an opportunity to try to protect
28   its confidentiality interests in the court from which the subpoena or order issued.
                                                       13
         STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                        CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1   by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
 2   from seeking additional protections.
 3            (b)    In the event that a Party is required, by a valid discovery request, to produce
 4   a Non-Party’s confidential information in its possession, and the Party is subject to an
 5   agreement with the Non-Party not to produce the Non-Party’s confidential information,
 6   then the Party shall:
 7                        1. promptly notify in writing the Requesting Party and the Non-Party
 8   that some or all of the information requested is subject to a confidentiality agreement with
 9   a Non-Party;
10                        2. promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and
13                        3. make the information requested available for inspection by the Non-
14   Party.
15            (c)    If the Non-Party fails to object or seek a protective order from this court
16   within 14 days of receiving the notice and accompanying information, the Receiving Party
17   may produce the Non-Party’s confidential information responsive to the discovery
18   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
19   produce any information in its possession or control that is subject to the confidentiality
20   agreement with the Non-Party before a determination by the court.4 Absent a court order
21   to the contrary, the Non-Party shall bear the burden and expense of seeking protection in
22   this court of its Protected Material.
23   12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25   Protected Material to any person or in any circumstance not authorized under this
26
     4   The purpose of this provision is to alert the interested parties to the existence of confidentiality
27
     rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
28   interests in this court.
                                                       14
         STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                        CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 2   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 3   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
 4   unauthorized disclosures were made of all the terms of this Order, and (d) request such
 5   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 6   attached hereto as Exhibit A.
 7   13.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8           PROTECTED MATERIAL
 9           When a Producing Party gives notice to Receiving Parties that certain inadvertently
10   produced material is subject to a claim of privilege or other protection, the obligations of
11   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
12   This provision is not intended to modify whatever procedure may be established in an e-
13   discovery order that provides for production without prior privilege review. Pursuant to
14   Federal Rule of Evidence 502(d) and (e), insofar as the Parties reach an agreement on the
15   effect of disclosure of a communication or information covered by the attorney-client
16   privilege or work product protection, the parties may incorporate their agreement in the
17   stipulated protective order submitted to the court.
18   14.     MISCELLANEOUS
19           14.1    Right to Further Relief. Nothing in this Order abridges the right of any
20   person to seek its modification by the court in the future.
21           14.2    Right to Assert Other Objections. By stipulating to the entry of this
22   Protective Order no Party waives any right it otherwise would have to object to disclosing
23   or producing any information or item on any ground not addressed in this Stipulated
24   Protective Order. Similarly, no Party waives any right to object on any ground to use in
25   evidence of any of the material covered by this Protective Order.
26           14.3    Reserved.
27           14.4    Filing Protected Material. Without written permission from the Designating
28   Party or a court order secured after appropriate notice to all interested persons, a Party
                                                    15
        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1   may not file in the public record in this action any Protected Material. A Party that seeks
 2   to file under seal any Protected Material must comply with Civil Local Rule 79-5.
 3   Protected Material may only be filed under seal pursuant to a court order authorizing the
 4   sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a
 5   sealing order will issue only upon a request establishing that the Protected Material at
 6   issue is privileged, protectable as a trade secret, or otherwise entitled to protection under
 7   the law. If a Receiving Party's request to file Protected Material under seal pursuant to
 8   Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the
 9   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless
10   otherwise instructed by the court.
11   15.     FINAL DISPOSITION
12           Within 60 days after the final disposition of this action, as defined in paragraph 4,
13   each Receiving Party must return all Protected Material to the Producing Party or destroy
14   such material. As used in this subdivision, “all Protected Material” includes all copies,
15   abstracts, compilations, summaries, and any other format reproducing or capturing any of
16   the Protected Material. Whether the Protected Material is returned or destroyed, the
17   Receiving Party must submit a written certification to the Producing Party (and, if not the
18   same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
19   (by category, where appropriate) all the Protected Material that was returned or destroyed
20   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
21   compilations, summaries or any other format reproducing or capturing any of the
22   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
23   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
24   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
25   work product, and consultant and expert work product, even if such materials contain
26   Protected Material. Any such archival copies that contain or constitute Protected Material
27   remain subject to this Protective Order as set forth in Section 4 (DURATION).
28
                                                   16
        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3
      Dated: March 31, 2020                 THE FIGARI LAW FIRM

 4                                          By: /s/ Barbara Figari
 5                                          Barbara Figari (SBN 251942)
 6
                                            Attorneys for Plaintiffs
 7                                          DEGREE MECHANICAL, LLC and
                                            DEGREE MECHANICAL, INC.
 8

 9

10    Dated: March 31, 2020                 ALSTON & BIRD LLP
11                                          By: /s/ Rodrigo E. Salas
12
                                            Thomas A. Evans (SBN 202841)
13                                          Rodrigo E. Salas (SBN 194462)
14
                                            Attorneys for Defendants
15                                          J.C. WELDING, LLC, JUAN DANIEL
                                            CASTILLO, JOSE CASTILLO, and
16                                          JUAN CASTILLO
17
     PURSUANT TO STIPULATION, IT IS SO ORDERED
18

19
             March 31, 2020
     Dated: ______                         _________________________
20                                         Susan van Keulen
                                           United States Magistrate Judge
21

22

23

24

25
26

27

28
                                             17
        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
 1                                              EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3                    I, ___________________________________________ [print or type full
 4   name], of _________________________________ [print or type full address], declare
 5   under penalty of perjury that I have read in its entirety and understand the Stipulated
 6   Protective Order that was issued by the United States District Court for the Northern
 7   District of California on [date] in the case of Degree Mechanical, Inc., et al v J.C.
 8   Welding, LLC, et. al, Case No. 5:19-cv-05133-EJD. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment in
11   the nature of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person or
13   entity except in strict compliance with the provisions of this Order.
14             I further agree to submit to the jurisdiction of the United States District Court for
15   the Northern District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action.
18             I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and telephone
20   number] as my California agent for service of process in connection with this action or
21   any proceedings related to enforcement of this Stipulated Protective Order.
22   Date: ______________________
23   City and State where sworn and signed: _________________________________
24
   Printed name: ______________________________
25        [printed name]
26   Signature: __________________________________
27             [signature]
28
                                                      18
        STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING PATENTS, HIGHLY SENSITIVE
                       CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS
     LEGAL02/39691962v1
